Citation Nr: 0805147	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right shin 
disorder.

3.  Entitlement to service connection for a left shin 
disorder.

4.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to April 1977 and from June 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veteran's 
Appeals in January 2008.  Therefore, his request for a 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
bilateral hearing loss is not a result of any established 
event, injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's right 
shin disorder is not a result of any established event, 
injury, or disease during active service.

4.  The evidence of record demonstrates the veteran's left 
shin disorder is not a result of any established event, 
injury, or disease during active service.

5.  The evidence of record demonstrates the veteran's 
lumbosacral strain is not a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence of an organic 
disease of the nervous system be presumed.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A right shin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A left shin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

4.  Lumbosacral strain was not incurred in or aggravated by 
active service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).


At the time of the veteran's enlistment physical examination 
in April 1976, an authorized audiometric evaluation was 
performed.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
--
10
LEFT
10
0
0
--
0

Service treatment records show that on August 27, 1976, the 
veteran complained of difficulty hearing from his right ear 
for a single day.  An audiometric examination was performed 
during the February 1977 separation physical examination. 
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
5
10
LEFT
0
0
0
0
0

The veteran indicated in his February 1977 Report of Medical 
History that he did not have hearing loss.  

On the authorized service audiometric evaluation in July 
1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
10
10
LEFT
15
15
0
10
0

On the authorized service audiometric evaluation in January 
1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
5
5
LEFT
0
0
0
0
0

An August 2004 VA physical exam report for admission to a VA 
domiciliary indicated that the veteran had hearing loss.  The 
examiner noted that the left ear was clear with an intact 
tympanic membrane, but the right ear was blocked with 
cerumen.  In September 2004 the veteran told a VA examiner 
that he couldn't hear from his right ear.

On VA examination for ear disease in November 2004, the 
examiner obtained from the veteran a history of noise 
exposure in service.  There was no indication that the 
physician reviewed the claims folder.  Objectively, he 
observed no discharge from the veteran's ears.  It was noted 
that the veteran had normal auricles, normal ear canals, and 
normal tympanic membranes bilaterally.  The external, middle, 
and inner ears were observed to be normal bilaterally.  The 
examiner said there was no clinical evidence of active ear 
disease in the external, middle or inner ears.  The examiner 
opined that he felt that the veteran's moderate sensorineural 
hearing loss and tinnitus was at least as likely as not due 
to his military service.

The veteran reported for a VA audiological examination in 
November 2004, and the examiner noted that no information 
regarding the veteran's current hearing sensitivity could be 
determined given the veteran's poor response reliability.  It 
was noted that the veteran failed to provide reliable or 
repeated responses during the audiological examination.  The 
examiner observed that the veteran's responses during pure 
tone testing were unreliable and could not be replicated, and 
thus no threshold information could be determined.  The 
report stated that the veteran failed to follow instructions 
during speech reception and recognition testing, so no speech 
information could be provided.  It was noted that while the 
veteran was successfully counseled and conversed easily, he 
was re-instructed several times regarding proper task 
procedures with no improvement in reliability.  The examiner 
stated that his review of the veteran's VA medical records 
failed to reveal any history of cognitive or psychological 
disorders that could have interfered with the testing.

In June 2005, the veteran told a VA social worker that his 
hearing problems stemmed from an attack in 1997.

On VA audiological testing in November 2006, the examiner 
noted that the pure tone averages and speech reception 
thresholds were not in agreement.  It was noted that the air 
bone gaps were not consistent with present ipsilateral 
acoustic reflex thresholds bilaterally.  The examiner 
indicated that no statement could be made regarding the 
veteran's current hearing sensitivity without valid and 
reliable responses.

An August 2007 VA audiological test report indicated that no 
information regarding hearing sensitivity could be determined 
given the veteran's poor response reliability during the 
exam.  It was noted that pure tone responses were not 
reliable and could not be replicated.  Half-word spondee 
responses were given and were noted to not be consistent with 
pure tone averages.  The examiner said that speech 
recognition testing could not be initiated without SRT 
baseline.  The examiner re-instructed the veteran with no 
change in performance.

Based on the evidence of record, the Board finds that the 
veteran's claimed bilateral hearing loss is not a result of 
any established event, injury, or disease during active 
service.  With the exception of a single day of reported 
right ear discomfort that apparently resolved, the service 
treatment records are completely negative for any signs, 
symptoms, or treatment of a hearing loss disability for VA 
rating purposes.  The first complaints of hearing loss 
apparent in the evidence of record are from 2004-nearly 24 
years after the veteran left active duty.  The veteran's 
failure to cooperate during several attempts by VA to assess 
his hearing resulted in unreliable responses, and the degree 
of any hearing loss, if present, could not be ascertained.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Without 
competent evidence of an in-service disorder or a continuity 
of symptomatology exhibited throughout the years after active 
service, service connection for bilateral hearing loss cannot 
be granted on a direct basis.

Although a VA examiner opined in November 2004 that the 
veteran had moderate sensorineural hearing loss and tinnitus 
that was at least as likely as not due to his military 
service, the Board notes that the examiner did not perform an 
audiological examination, and it is unclear whether he 
reviewed the claims folder.  Further, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
the examiner did not perform all necessary tests and did not 
provide any reasons or bases for his opinion, the Board finds 
his opinion to be of less persuasive value.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, all service audiology examination reports revealed 
normal ears.  No medical evidence demonstrates that the 
veteran experienced hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for hearing loss cannot be 
established on a presumptive basis.

The RO scheduled VA audiology examinations for the veteran in 
November 2004, November 2006, and August 2007.  At each of 
these examinations, the examiner indicated that after 
repeated instruction, the veteran failed to follow the 
directions for accurate testing.  Consequently, evidence that 
could have been favorable to the veteran's claim could not be 
obtained.  The Court has also held that VA's "duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.

The Board has carefully considered the veteran's statements 
that in his opinion his hearing loss is due primarily to his 
work on a firing range while on active duty.  While the 
veteran may sincerely believe his hearing loss is a result of 
his active duty service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent medical evidence of record that links the veteran's 
currently demonstrated hearing loss to his active duty 
service.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Right and Left Shin Disorders

Service treatment records are completely negative for any 
signs, symptoms, or treatment for a right or left shin 
disorder.  The February 1977 separation physical revealed 
normal lower extremities.  The veteran indicated in his 
February 1977 Report of Medical History that he did not have 
cramps in his legs, broken bones, arthritis, any bone 
deformity, or lameness.  Service treatment records for his 
second period of service are likewise silent for left or 
right shin complaints.

VA treatment records from 2004 and 2005 are negative for 
treatment for a shin disorder.

Based on the evidence of record, the Board finds that the 
veteran's claimed right and left shin disorders are not a 
result of any established event, injury, or disease during 
active service.  According to the evidence of record, the 
veteran has never been diagnosed with a right or left shin 
disorder.  Without evidence of a diagnosis, service 
connection cannot be granted on a direct basis.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board observes that the veteran stated in December 2004 
that he hurt his shins when he jumped from a truck at Ft. 
Carson in 1985 or 1986.  However, the veteran stated in his 
original claim in September 2004 that he left active duty in 
1984.  Additionally, service records only confirm the 
veteran's active service as being from August 1976 to 
April 1977 and from June 1979 to September 1980.  Due to the 
inconsistencies in the veteran's statements, the Board finds 
the veteran's statements regarding the etiology of his 
claimed bilateral shin disorder to be less persuasive.

While the veteran may sincerely believe he has a shin 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Lumbosacral Strain

Service treatment records are completely negative for any 
signs, symptoms, or treatment for lumbosacral strain.  The 
February 1977 separation physical revealed a normal spine.  
The veteran indicated in his February 1977 Report of Medical 
History that he did not have recurrent back pain.  Service 
treatment records for his second period of service are 
likewise silent for back complaints.

A June 2004 VA treatment note stated that the veteran had low 
back pain that began after a motor vehicle accident in 1997.  
He reported experiencing pain off and on since that time.  An 
X-ray revealed a mild retrolisthesis of L5 relative to S1 and 
mild narrowing at L5-S1.  He began to receive back therapy 
through the VA.  A follow-up note from July 2004 repeated 
that the veteran's back pain began after his 1997 accident, 
and it added that he experienced an exacerbation two months 
previously.  The diagnosis listed was chronic low back pain.  
A VA bone densitometry study from September 2004 yielded 
normal results.

On VA examination in December 2004, the veteran stated that 
he fell off a truck while on active service, and as a result 
he injured his back.  He indicated that he did not receive 
any specific treatment for his back at the time.  He said 
that the pain extended across his low back but did not 
radiate to his lower extremities.  On objective examination, 
slightly decreased lumbar lordosis and paraspinal tenderness 
were noted.  The examiner gave a diagnosis of lumbosacral 
sprain/strain.

In January 2005, the veteran told a VA physician's assistant 
that he had chronic low back pain secondary to a 1997 motor 
vehicle accident.  The veteran reported to a VA social worker 
in June 2005 that he was attacked in 1997.  He reported that 
he was in the Army from 1979 to 1981, and he said that he 
fell out of a truck while on active duty.  The veteran told a 
VA doctor in June 2005 that he was beaten with baseball bats 
in 1997.

Based on the evidence of record, the Board finds that the 
veteran's lumbosacral strain is not a result of any 
established event, injury, or disease during active service.  
The service treatment records are completely negative for any 
signs, symptoms, or treatment of lumbosacral strain.  The 
first complaints of low back pain loss apparent in the 
evidence of record are from 2004-nearly 24 years after the 
veteran left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Without competent evidence of an in-service disorder 
or a competent record of continuity of symptomatology 
exhibited throughout the years after active service, service 
connection for bilateral hearing loss cannot be granted on a 
direct basis.

The Board has considered whether service connection for 
lumbosacral strain could be established on a presumptive 
basis.  To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the February 1977 separation physical revealed a normal 
spine.  No medical evidence demonstrates that the veteran 
experienced arthritis in his lower back to a compensable 
level within a year after his discharge from active duty.  
Therefore, service connection for lumbosacral strain cannot 
be established on a presumptive basis.

The Board observes that the veteran has provided a 
contradictory history regarding his back disorder.  Due to 
the inconsistencies in the veteran's statements, the Board 
finds the veteran's statements regarding the etiology of his 
lumbosacral strain to be less persuasive.

While the veteran may sincerely believe he has lumbosacral 
strain as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for a right shin 
disorder is denied.

3.  Entitlement to service connection for a left shin 
disorder is denied.

4.  Entitlement to service connection for lumbosacral strain 
is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


